Citation Nr: 1129320	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-11 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 1979, from May 1996 to November 1996, from April 2000 to September 2000 and from March 2003 to January 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This issue was remanded by the Board in May 2009 for additional development.  The May 2009 Board decision also denied the Veteran's claims for increased initial evaluations for service-connected plantar fasciitis of the right and left foot.  

The Veteran testified in a hearing at the RO in front of a Decision Review Officer in December 2005.  In February 2009, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcripts of the hearings are associated with the claims file and have been reviewed.  During the Board hearing, the Veteran withdrew his appeal for the issue of entitlement to an increased evaluation for a left thigh disability.  Additionally, the Veteran did not include this disability in the VA Form 9.  Therefore, that issue is withdrawn.  

The Board received additional evidence from the Veteran after the May 2010 supplemental statement of the case.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the evidence in the first instance in conjunction with this appeal.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record shows that the Veteran's sleep apnea began in service and/or was aggravated during a period of active service.  


CONCLUSION OF LAW

Chronic sleep apnea was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran asserts that his sleep apnea began during an active period of service and/or was subsequently aggravated in an additional period of service.  Specifically, the Veteran asserts that his sleep apnea began during his period of active service from May 1996 to November 1996.  The Veteran also asserts that during his last period of service, from March 2003 to January 2005, dust storms in Saudi Arabia aggravated his sleep apnea.  

The Veteran has a current diagnosis of sleep apnea.  Most recently, in the August 2009 VA Compensation and Pension Examination, the Veteran was diagnosed with sleep apnea, treated currently with continuous positive airway pressure and in the past with uvulopalatoplasty surgery.  

The Veteran contends that symptoms of his sleep apnea began in 1996 and shortly after service, in 1997, he sought treatment and was diagnosed with sleep apnea.  Although there is no specific indication in the service treatment records that the Veteran had symptoms of sleep apnea in service, the Board finds that the Veteran is competent to assert when his symptoms began and which symptoms he experienced in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 70 (1994).  Further, in the service treatment records, the Veteran consistently reported problems with his sinuses and sinusitis during this time.  

The service records also show that the Veteran was deployed to Saudi Arabia in March 2003.  In May 2003, he again began to have increased sinus problems.  Upon examination, the Veteran's uvula was swollen and elongated.  He was medivaced to a hospital in Landstuhl, Germany.  An ENT specialist recommended surgery and the Veteran was returned home.  He had an uvulopalatoplasty in August 2003.  A sleep study in March 2004 showed severe obstructive sleep apnea.  The Veteran was issued a CPAP machine and was assigned to limited assignment status.  He was ultimately returned to full duty, but was no longer eligible to deploy because of the CPAP machine.  

After continued problems, the Veteran was evaluated by a Medical Board in June 2004.  He was diagnosed with obstructive sleep apnea with CPAP and it was found that sleep apnea was incurred while entitled to basic pay and it did not exist prior to service.  There was no opinion regarding if sleep apnea was aggravated in service.  The recommended finding was "in the line of duty."  In a December 2004 Findings and Recommended Disposition of USAF Physical Evaluation Board, it was concluded that obstructive sleep apnea existed prior to service.  

A VA Compensation and Pension Examination was afforded to the Veteran in January 2006.  The VA examiner opined that the Veteran's sleep apnea did not progress beyond the natural progression of the disease in service.  The VA examiner, a nurse practitioner, did not indicate that the service records were reviewed.  Additionally, the examiner did not provide a rationale for the opinion.  

In a September 2009 VA Compensation and Pension Examination, the claims file was reviewed.  The examiner, a VA attending physician, noted the Veteran's history of sleep apnea in 1997.  The examiner noted that in 2003, the Veteran was deployed and noted breathing problems.  He was evaluated and eventually sent home to have an uvulopalatoplasty procedure.  The Veteran had two sleep studies at this time that confirmed the diagnosis of sleep apnea.  The VA physician also noted that after the surgery, a sleep study showed that the Veteran's sleep apnea had worsened.  The VA physician found that the Veteran was diagnosed with sleep apnea in 1997 and he began to experience symptoms approximately 8 months prior to diagnosis.  The examiner found that it was less likely as not that the Veteran entered service with pre-existing sleep apnea.  The examiner also opined that the Veteran began having symptoms in service and that there was a diagnosis in service and that the sleep apnea that was diagnosed was not resolved by the surgery of uvulopalatoplasty during service.  The examiner noted that this was evidenced by the timeline of onset of symptoms with the diagnosis and eventual surgery and incurred diagnosis of his chronic disorder.  

The Board acknowledges both VA opinions.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the 2006 examination was performed by a nurse practitioner with no indication of a respiratory specialty.  Additionally, the examination does not show that the claims file was reviewed and the examiner did not provide a rationale for the opinion.  In contrast, the 2009 VA opinion was performed by a physician, the complete claims file was reviewed and a rationale was provided.  Therefore, the Board assigns greater weight to the 2009 VA opinion and affords it greater probative value.  

Based on the foregoing, the Board finds that service connection for sleep apnea is warranted.  As the Veteran is competent to assert when his symptoms began, the Board finds that the diagnosis of sleep apnea made in 1997 began while in service in 1996.  The examiner likewise found that there was a confirmed diagnosis in 1997.  The Board acknowledges, as the Veteran's representative points out, that the 2009 VA examiner did not provide a complete list of the Veteran's service dates.  However, the Board finds that this is immaterial because the examiner found that there were symptoms in service.  Further, the examiner also concluded that the sleep studies confirmed that the Veteran's sleep apnea had actually increased in severity after the surgery, which was performed while the Veteran was in active service.  As such, the 2009 VA examiner's opinion not only shows that the initial symptoms of sleep apnea began in service, but it also shows that there was aggravation of the Veteran's sleep apnea in service.  

Therefore, based on all the evidence of record as a whole, the Board finds that the evidence does not preponderate against the Veteran's claim for service connection.  First, the initial diagnosis of sleep apnea appears to have been based on symptoms that began in service.  Further, the VA examiner also found that a diagnosis of sleep apnea was made in service, a surgery was performed and there was an increase in the Veteran's disability in service.  Therefore, even if the objective medical evidence is not clear as to date of diagnosis, there is competent evidence of symptoms in service as well as aggravation.  Therefore, the Board affords the Veteran the benefit of the doubt and finds that service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


